Citation Nr: 1133856	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  03-22 321	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.

2. Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to April 20, 2005; and a rating in excess of 70 percent for PTSD, effective from April 20, 2005. 

3. Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from February 1966 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2003 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for PTSD and assigned a 30 percent disability rating, effective from August 16, 2002.  This matter further comes before the Board from a September 2004 rating decision, which found that new and material evidence had not been received to reopen a claim of entitlement to service connection for a left knee fracture.  

In February 2008, the Veteran testified at a videoconference hearing, at the RO, before the undersigned Veterans Law Judge.  In April 2008, the Board remanded this matter to the RO via the Appeals Management Center, in Washington, DC.  The record reflects that VA treatment records were obtained, including the one referred to by the Veteran's representative at his hearing, and a VA examination with opinion was obtained.  Thus, the Board is satisfied that there has been substantial compliance with the remand directives as set out in the April 2008 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

By July 2010 rating decision, the RO granted a 70 percent rating for PTSD, effective from April 20, 2005.  The Veteran has continued his appeal for a higher rating for PTSD.

With regard to the claim that new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability, the Board notes that before it may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been received sufficient to reopen a prior final decision.  Barnett v. Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 (Fed. Cir. 1996).  Furthermore, if the Board finds that new and material evidence has not been received, it is unlawful for the Board to reopen the claim.  McGinnis v. Brown, 4 Vet. App. 239 (1993).

In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU rating claim is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this case, the record raises assertions that the Veteran is unable to work due to service-connected disabilities.  Therefore, the issue of TDIU is raised by the record and is part and parcel of the increased rating claim, and is properly before the Board.  See Rice v. Shinseki, supra.  Thus, the issues are as noted on the title page.

The issue of entitlement to service connection for a left knee disability, entitlement to a higher rating for PTSD, and entitlement to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a final June 1996 rating decision, the RO denied the Veteran's claim of entitlement to service connection for residuals of a fracture of the left knee, essentially based on findings that there was no current left knee disability shown to be related to service.

2. Since the June 1996 RO rating decision, evidence which is new, which relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which raises a reasonable possibility of substantiating the claim, has been received.


CONCLUSIONS OF LAW

1. The June 1996 RO rating decision, which denied the Veteran's claim of entitlement to service connection for residuals of a fracture of the left knee is the last final disallowance of the claim.  38 U.S.C.A. §§ 5108, 7104 (West 2002).

2. New and material evidence has been received since the final June 1996 RO rating decision, and the claim for entitlement to service connection for residuals of a fracture of the left knee is therefore reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  The VCAA provisions have since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This change in the law is applicable to all claims filed on or after the date of enactment, or filed before the date of enactment and not yet final as of that date.  The Board has considered the VCAA provisions with regard to the matter on appeal but finds that, given the favorable action taken below as to the issue of reopening, no further analysis of the development of this claim is necessary at the present time.

III. New and Material Evidence Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).


To reopen a claim following a final decision, new and material evidence must be received by VA.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

By June 1996 rating decision, the RO denied service connection for residuals of a fracture of the left knee, and the basis of the denial was that his claim was not well-grounded because there was no showing of a left knee fracture in service and no showing of any current left knee fracture residuals that may be related to service.  The Veteran filed a timely notice of disagreement and a statement of the case was issued, but the Veteran did not perfect the appeal by filing a substantive appeal (VA Form 9).  Thus, the June 1996 rating decision became final.

The evidence of record at the time of the June 1996 RO rating decision included service treatment records (STRs), VA examination reports, and VA treatment records.  

STRs showed that on his induction examination in December 1965, there was no report of or finding of any left knee problems or disability.  In February 1966, he was seen for a painful knee from an old football injury.  He reported having constant pain in both knees.  He was advised to use a whirlpool and an Ace bandage.  The next day he was seen again, and it was noted that his anterior tibial tubercle was injured in 1962 during football, and had hurt every day since then.  An x-ray of the left knee showed no abnormality.  In September 1966, he complained of left knee pain from an old injury.  Examination showed slight bony protrusion from the anterior tibia, possibly due to calcification from a previous fracture healing.  An x-ray showed no abnormality, and he had full range of motion.  An undated x-ray report showed that the Veteran was seen for a history of a dislocated left patella, and an x-rays revealed a normal left knee, with fragmentation of the anterior tibial tubercule, and it was noted that if this was asymptomatic, it was a normal variant considering the history of Osgood-Schlatter's disease.  

STRs further show that in August 1967, the Veteran reported he had fractured his right knee in 1963 in football.  He reported he was on patrol and slipped and fell, reinjuring his left knee.  In September 1967, he reported stepping in a hole a week prior and that his knee had swelled, decreased, and then became swollen the day prior, but was not swollen at that time.  X-rays were negative and the impression was minor muscle injury of the left knee.  Ten days later, in September 1967, he reported that his knee gave out occasionally and swelled intermittently.  He was advised to continue with an Ace bandage and light duty for four more days.  Six days later he was seen, and was noted to have a history of possible dislocating left patella that existed prior to service.  It was noted that he had a history of Osgood-Schlatter's.  The impression was that the Veteran may have a dislocating patella, but the old injury could not be proven as there were no old records.  The plan was to put the Veteran on an L3 profile for the next three weeks.  In October 1967, the Veteran was seen for chondromalacia patella, and it was noted that he was still in a good deal of pain and his profile was continued for three months.  An x-ray report dated in October 1969, showed that the Veteran reported reinjuring his knee three days prior and also that he had a partial dislocation of the patella four weeks prior.  The x-ray revealed no fracture of the left knee.  On his separation examination, he responded "yes" to having cramps in the legs, but clinical evaluation of the lower extremities was negative.  

On a Report of Medical Examination, apparently conducted in November 1973, during the Veteran's service in the Army Reserves, clinical evaluation showed that an orthopedic consultation was needed for the left knee.  A November 1973 orthopedic consultation showed that the Veteran reported a history of Osgood-Schlatter's disease of the left knee as a child.  The impression was healed Osgood-Schlatter's disease of the left knee.

VA treatment records showed that in August 1989 he complained of left knee pain, and the diagnosis was gout and gouty arthritis.  Thereafter, in 1993 and 1994, he was seen for additional complaints of left knee pain, which were associated with his gouty arthritis.  In October 1993, he was seen for a prepatellar cyst of the left knee, and the impression was recurrent gouty attack.  

On a VA examination in December 1995, the Veteran reported having a hairline fracture of the left knee in 1959, and that he reinjured his knee in Vietnam in 1966.  He also reported that gout and arthritis had "set in" in 1979.  On the VA orthopedic examination in December 1995, the Veteran reported having two injuries to his knee in 1966, noting that he had some hairline fractures to his left knee which were treated conservatively and no surgery was done.  It was noted that over the past year or so he had developed gouty arthritis in his left knee, with a deposit directly over the tibial tubercle.  The diagnoses included residual hairline fracture left knee and gout.  The examiner opined that the Veteran's gout was a separate problem, and not related to his hairline fracture of his knee.    

In a statement (VA Form 21-4138) dated in December 1995, the Veteran reported that he hurt his knee when he served for one year in the Republic of Vietnam, and that he had a profile of disability that enabled him to go out into the field after he had been hurt. 

Evidence submitted subsequent to the June 1996 RO rating decision includes VA examination reports, VA treatment records, private treatment records, records from the Social Security Administration (SSA), the Veteran's statements and testimony, and arguments from his representative.  

VA treatment records showed that the Veteran continued to be treated for left knee pain, which was associated with his gouty arthritis.  In March 1999, the diagnosis was left knee: gouty tophus, and a representative bone portion was submitted for decalcification, which revealed degeneration of the articular cartilage, with gouty tophi seen in the articular surface and subarticular bone, consistent with gouty arthritis.  

Received from the Veteran's representative in July 1996 was a statement indicating that the Veteran wished to "correct the issue" and wanted to file for aggravation of a pre-existing condition in service.  His representative indicated that the Veteran's pre-existing knee condition was healed to the point that he was fit for induction, and was able to train and be deployed.  His representative also indicated that the Veteran injured his knee in service and received a profile, which was never lifted, and that he was discharged with an injured knee and received private treatment and a brace for this condition within one year of exiting service.  

A private treatment record dated in August 1998, showed that the Veteran was troubled in the left knee, and Dr. Shaffer felt that this was a combination of gouty arthritis and, perhaps, trauma as documented from treatment in the past.  

A VA x-ray report of the knees, dated in February 1999, showed moderate narrowing of the medial compartments bilaterally.  In April 1999, he underwent an excision of tophus off the left patellar tendon.  

In a statement (VA Form 21-4138) dated in February 2004, the Veteran indicated he wished to file a claim for service connection due to aggravation of a pre-existing condition, and reported that he had a left knee condition prior to entering active duty.  He reported he re-injured his left knee while on active duty on two separate occasions - in February 1966 and September 1967.  He contended that his left knee was aggravated by his active duty service.  

In a statement (VA Form 21-4138) dated in July 2005, the Veteran reported he injured his knee in September 1967 in Vietnam when he stepped in a hole, and that he injured his knee and seen in service for osteomyelitis June 1966,  July 1966, September 1966, and August 1967.  He indicated that he had always claimed service connection for "aggravated (L) knee, not fractured (L) knee".  In addition, the Veteran did not deny that his left knee was injured prior to his entrance into the military. 

An August 2005 VA treatment record showed that the Veteran was seen for complaints of left knee pain.  He reported that he initially sustained a knee injury back in 1967 while in basic training, and had continued knee pain and underwent an excision of tophus from his left patellar tendon, without relief.  He reported having multiple injections as well as bracing.  Radiographs were reported to show moderate tricompartmental osteoarthritis of the left knee with no acute fractures.  The assessment was degenerative changes of the left knee with left knee pain.  The VA physician noted that the Veteran had been battling left knee problems for some time, and that "this appears to be a service connected injury".  The VA physician noted that the Veteran showed "documentation of his medical records dating back to the 1960s during basic training where he was seen for the acute injury to his left knee".  It was noted that he had multiple injections and medications, which had only  provided minimal relief, and that at some point they needed to talk about a total knee arthroplasty.  

In a letter dated in April 2007, the Veteran advised his congressperson that when he was drafted into service at age 18, he told the recruiters that he hurt his knee playing football several years prior, but that he was drafted anyway.  He claimed he went to basic training and hurt his knee again, and then injured it three different times since he was drafted into service.  

A June 2008 VA x-ray of the left knee showed no significant arthritis change or acute bony abnormality.  

On VA examination in March 2010, the Veteran reported having a left knee injury, prior to service, and claimed that he sprain his left knee playing football in high school, but did not have any surgery.  He reported he joined the military in 1966 and while stationed at Fort Knox he was on the trainee field and developed knee pains and was seen medically and treated conservatively.  He also reported that while in Vietnam he stepped into a hole and twisted the knee, which caused immediate swelling.  He reported he was seen medically, given pain medication, and told to elevate and ice the knee.  He reported that after service he continued to have chronic pains, weakness, swelling, stiffness, and instability.  He reported that the pains were made worse with prolonged walking, standing, sitting, climbing stairs, and weather changes.  The diagnosis was arthritis of the left knee, residuals of injury from the military.  The examiner  opined that it was more likely than not that the Veteran's current left knee problems are directly related to the military.

In a VA examination addendum dated in August 2010, the examiner was asked to give an opinion as to whether or not the Veteran's current left knee arthritis was an aggravation of a pre-existing condition.  The examiner opined that it was less likely than not that the Veteran's current left knee arthritis was an aggravation of a pre-existing condition, and that it was a result of normal age progression.

The Board finds that the VA examiner opinions in August 2005 and March 2010 are new, in that these documents have not been previously considered and are not cumulative.  This evidence is also material to the claim as these documents address the issue of whether the Veteran has a current left knee disability that may be related to service, and therefore do relate to unestablished facts necessary to substantiate the claim.  Moreover, these documents raise a reasonable possibility of substantiating the claim, as they pertain to the significant question of whether he has a current left knee disability that may be related to service.  The Board therefore concludes that new and material evidence has been received since the June 1996 RO decision, and that the claim for service connection for a left knee condition should be and is hereby reopened.


ORDER

New and material evidence has been received to reopen the claim for service connection for a left knee disability; to this extent only the appeal is granted.


REMAND

Service Connection for a Left Knee Disability

The Veteran essentially contends that prior to service he injured ("sprained") his left knee playing high school football.  He indicated he told this to the recruiters, but was still drafted into service.  He has reported that he had two more knee injuries in service - in basic training and in Vietnam.  However, during the course of the appeal, the Veteran has essentially argued two theories of entitlement regarding his left knee - first, based on service incurrence, and second, aggravation of a pre-existing left knee condition.  

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

In order to rebut the presumption of sound condition under 38 U.S.C. § 1111, the government must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

To satisfy the second requirement for rebutting the presumption of soundness, the government must rebut a statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence.  Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).

The provisions of 38 U.S.C.A. § 1153 (West 2002) provide that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, not just the symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Because the Veteran's induction examination report in December 1965 did not reveal evidence of a left knee condition or disability, he is entitled to the presumption of soundness under 38 U.S.C.A. §§ 1111.  VA must then consider whether the presumption of soundness is rebutted by clear and unmistakable evidence that the Veteran had a left knee disability that preexisted service.  In that regard, the Board notes that there are multiple references in the STRs and post-service treatment records, to the effect that the Veteran injured his left knee prior to service playing football in high school.  It is unclear as to the precise nature of that left knee injury, although STRs showed a notation that his anterior tibial tubercle was injured in 1962 during football and an x-ray revealed a normal left knee, with fragmentation of the anterior tibial tubercule, which, if asymptomatic, was a normal variant considering the history of Osgood-Schlatter's disease.  In addition, post-service, the Veteran clarified at one point that he did not fracture, but rather "sprained" his left knee in high school.  

The record reflects that there are three medical opinions of record addressing whether the Veteran's current left knee disability may be related to service.  In that regard, in an August 2005 VA treatment record the assessment was degenerative changes of the left knee, and the VA physician noted that the Veteran had been battling left knee problems for some time, and that "this appears to be a service connected injury".  The VA physician noted that the Veteran showed "documentation of his medical records dating back to the 1960s during basic training where he was seen for the acute injury to his left knee", however, this VA physician did not note the Veteran's reported left knee injury prior to service.  

On VA examination in March 2010, the diagnosis was arthritis of the left knee, residuals of injury from the military.  The examination report noted both the left knee injury prior to service, and the knee injuries in service.  The VA examiner opined that it was more likely than not that the Veteran's current left knee problems were directly related to the military.  In a VA examination addendum, dated August 18, 2010, the examiner was asked to give an opinion as to whether or not the Veteran's current left knee arthritis was an aggravation of a pre-existing condition.  The examiner opined that it was less likely than not that the Veteran's current left knee arthritis was an aggravation of a pre-existing condition, and that it was a result of normal age progression.

The Board notes that subsequent to the August 18, 2010 addendum, the AMC initiated a request in September 2010, for the VA examiner to consolidate the opinions and provide a rationale.  It is unclear as to whether action was taken on this request, as there is no such consolidation in the claims folder, nor did the AMC consider (or make a note of) any such consolidation in the SSOC issued in October 2010.  On remand this discrepancy should be addressed.  

In addition, on remand, in light of the Veteran's reported and documented medical history associated with his left knee prior to and following active service, a VA medical opinion should be sought for clarification as to whether the Veteran had a left knee disability that pre-existed service and, based on that initial determination, whether such disability was incurred in or aggravated during service.  Wagner v. Principi, supra; Joyce v. Nicholson, supra; 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).  The Board acknowledges that a VA opinion and addendum were issued in March and August 2010, respectively, however, neither opinion provides supporting rationale.  The United States Court of Veterans Claims has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board also notes that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, additional an additional medical  opinion is required.

Higher Ratings for PTSD

The record reflects that in November 2005, in response to the RO's request, the Social Security Administration (SSA) sent copies of the Veteran's records - which included VA and private treatment records, primarily related to his left knee and ankle, as well as SSA records pertaining to the Veteran's disability claim.  The records show that the Veteran was found to be disabled effective May 1995, and he was noted to have several impairments, including severe gout and degenerative arthritis of the knees.  No other records were received from SSA.  The Veteran has contended that his Social Security disability benefits are based on his left knee and left ankle disabilities, but recently contended (at the VA examination in March 2009) that he had submitted disability paperwork for PTSD and was unsure if part of his SSD was based on his PTSD diagnosis.  Thus, although the SSA responded to the RO's initial request for, it appears that there may now be additional pertinent records for the Veteran.  Since SSA records may contain information pertinent to the Veteran's claims currently on appeal, an attempt to secure such additional records must be made.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Since the Veteran underwent a VA examination in March 2009, after receiving any additional records, the RO/AMC will need to make a determination whether another VA examination is necessary.

TDIU

As noted above, the Board finds that the record has raised an inferred claim for a TDIU rating.  Rice v. Shinseki, supra.  The Veteran has essentially contended that due to his service-connected PTSD he has been unable to obtain or maintain employment.  In addition, in an August 2003 letter, a VA medical professional indicated that the Veteran was receiving treatment for his PTSD, and opined that due to his PTSD symptoms and his current medical condition, the Veteran was unemployable.  Therefore, and in light of Rice v. Shinseki, supra, the fact that the Veteran has not received appropriate notice regarding this issue, and that this issue is inextricably intertwined with the other issues on appeal, the Board finds that the claim for a TDIU rating must be remanded to the RO for further development.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims folder any additional SSA records for the Veteran since November 2005 - to include any records regarding any claim made by the Veteran regarding his PTSD and any medical records relied upon to make any related decision.

2. With regard to the claim for a TDIU rating, ensure VCAA compliance and afford the Veteran the opportunity to submit additional argument and evidence on the claim.

3. Make a determination as to whether a VA examination/opinion is necessary for the claim for a TDIU rating.  If deemed necessary, schedule the Veteran for an appropriate VA examination to determine employability.  The examiner should review the evidence of record and provide an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities alone (and without regard to age or nonservice-connected disabilities).

4. Determine whether there was compliance with the AMC's request in September 2010 for a consolidation of the March 2010 and September 2010 VA examiner opinions and rationale.  Obtain and associate any documents generated by the appropriate VA facility responsible for processing this request.  A negative reply should be requested  

5. If any records are obtained regarding the aforementioned AMC's request in September 2010, make a determination as to whether any additional VA examinations or opinions are necessary.  If no documents are obtained and/or if additional examinations/opinions are deemed necessary, forward the claims file, including a copy of this remand, to the examiner who conducted the March 2010 VA examination and author of the August 2010 addendum, if available; otherwise, another VA examiner.  Request that the examiner review the claims folder again, and specifically note that such review has been accomplished.  If the examiner deems it necessary, schedule the Veteran for an additional VA examination.  

a. The examiner should be requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that a left knee disability: (a) clearly and unmistakably (obvious and manifest) existed prior to service entrance; and (b) whether any such left knee disability clearly and unmistakably (obvious and manifest) worsened during service, beyond the natural progression.  If the answer to either (a) or (b) above is negative, offer an opinion in terms of whether it is "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood) that any currently identified left knee disability was shown during service or within the initial post-service year, or is otherwise related, in part or in whole, to service, to include the relevant in-service complaints of knee injuries.  

b. Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

c. The examiner must explain the rationale for any opinions given.  If any opinion requested above cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so specify, along with an explanation as to why that is so.

5. After the above is completed, as well as any other development deemed necessary, adjudicate the claims.  A separate rating action should be issued as to the TDIU rating claim.  If any determination is adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


